DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objection have been fully considered and are persuasive in view of the amendment.  Accordingly, the drawing rejections have been withdrawn.  
Applicant’s arguments, filed with respect to the double patenting rejections have been fully considered and are persuasive in view of the filing of the terminal disclaimer.  The double patenting rejection has been withdrawn as moot.  
Applicant’s arguments, filed with respect to the rejection of “elongated” as a relative term under 35 U.S.C. 112(b) with respect to claims 1 and 19 (and their dependents) have been fully considered and are persuasive.  The term “elongated” will be interpreted broadly as set forth in the non-final rejection and as confirmed in Applicant’s remarks.  Accordingly, the rejection of the term “elongated” under 35 U.S.C. 112(b) is withdrawn.
Applicant’s arguments, filed with respect to the remaining rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Regarding Yang failing to disclose “sealing said housing (of said ice maker) to an interior container of a household refrigeration apparatus” and “sealing said housing (of said ice maker) to an interior container disposed within a separate exterior refrigerator housing of a household refrigeration apparatus”, Examiner disagrees with Applicant’s characterization of the Yang reference.  Applicant appears to be arguing that the ice maker housing of Yang is attached to the exterior wall of the refrigerator directly and is not sealed to the interior of the refrigerator.  Based on inspection of Figures 1, 4, and 5 of Yang and careful reading of paragraphs [0042] and [0045], it can be clearly seen that the ice maker of Yang is in fact disposed within the refrigeration chamber of the refrigerator of Yang and is sealed to the inner wall of the refrigerator.  For example, referring to Figure 5, one can clearly appreciate that Yang includes an exterior wall and an interior wall separated by insulation material.  This construction also agrees with paragraph [0043] of Applicant’s disclosure, which Applicant provides for support for the amendment.  Accordingly, Applicant’s remarks concerning the disposition of the ice maker housing are not found persuasive and the rejections including Yang are maintained as they apply to the amended claim(s) below.  The amendment regarding the “free ends” is addressed in the modified grounds of rejection, necessitated by Amendment, below.  Regarding newly presented claims 20 and 21, please see below.  Regarding claims 11 and 22, Applicant appears to be arguing about features which are not claimed.  Concerning Howard, Examiner notes that Howard is specifically called out as relevant to refrigerator doors (see page 1, column 1, lines 1-5).  Examiner also disagrees that tacks cannot be removed and replaced, as removal and replacement of tacks is a common way of attaching items to a bulletin board, for example.  Regarding the disposition of the spring clips of Qiang and their function, Applicant appears to be arguing about features which are not claimed, since Qiang is not relied upon for the positioning of the holders, but only for the type of holder.  Accordingly, the prior art rejections are maintained below, modified where necessitated by Amendment.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 20 and 21 are newly presented and recite “wherein said seal has no steps”.  The originally filed disclosure makes no discussion of “steps” with respect to the seal.  Accordingly, claims 20 and 21 are considered to add new matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of Howard (US 1,846,203: previously cited).
Regarding claim 1, Yang discloses an ice maker (see at least ice maker #10) comprising: a housing including a wall element (see at least case #100; paragraphs [0033]-[0034]; said wall element having a first wall plate and a second wall plate (see at least first external frame #110 having at least top and left wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and - 50 -BSH-2019PO2894a seal disposed on said housing and sealing said housing to an interior container disposed within a separate exterior refrigerator housing of a household refrigeration apparatus (see at least sealing member #160; paragraph [0042]: Examiner notes that the inner wall of main refrigerator body to which the case is mounted forms a separate interior housing from the exterior refrigerator housing (see also paragraph [0045] and Figure 5)); said seal being a 3-dimensionally bent and elongated seal (see at least paragraph [0042]: Examiner notes that it is inherent to sealing member #160 that it is a 3-dimensional seal and notes that a closed loop is indicative of at least some degree of bend and elongation).  
Yang does not disclose said seal including a hollow tube, nor the seal having free ends.
Howard teaches another seal, said seal including a hollow tube (see at least page 1, lines 6-15; lines 40-50; lines 86-99) and having free ends (see at least page 1, line 100 through page 2, line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the seal of Yang with said seal including a hollow tube and having free ends, as taught by Yang, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 1, line 100 through page 2, line 6; page 2, lines 92-110).     

Regarding claim 2, Yang in view of Howard further discloses wherein said seal is a one-piece seal (see at least Yang paragraph [0042]; Howard page 2, lines 92-114).
Regarding claim 3, Yang in view of Howard further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube).
Regarding claim 4, Yang in view of Howard further discloses wherein said mounting strip is without hollows (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tacking lap of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 5, Yang in view of Howard further discloses wherein said seal has a length axis, and said hollow tube has no gap along said length axis (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tubular structure of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 6, Yang in view of Howard further discloses wherein said seal has a length axis, and said hollow tube has a circular or oval cross section in a plane perpendicular to said length axis (see at least Yang Figure 6, sealing member #160; Howard #12: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and that both seals have circular or oval cross section perpendicular to the length axis).
Regarding claim 7, Yang in view of Howard further discloses wherein said mounting strip is disposed on an outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 8, Yang in view of Howard further discloses wherein said mounting strip overhangs from said outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 10, Yang in view of Howard further discloses wherein said mounting strip has holes and, separate holders of the ice maker are disposed in said holes and fix said seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Regarding claim 13, Yang in view of Howard further discloses wherein said seal is elastic (see at least Yang paragraph [0042]; Howard page 1, lines 50-53).
Regarding claim 14, Yang further discloses wherein said first wall plate includes a side edge and a first rear edge, and said seal is disposed on said side edge and said first rear edge and extends along an edge passage between said side edge and said first rear edge (see at least Annotated Figure 4, below: edge passage labeled “third edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 15, Yang further discloses wherein said second wall plate includes an upper edge and a rear edge, and said seal is disposed on said upper edge and said rear edge and extends along a first edge passage between said upper edge and said rear edge (see at least Annotated Figure 4, below: rear edge labeled “second rear edge” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 16, Yang further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said seal is disposed on said first rear edge and said second rear edge and extends along an edge passage between the said first rear edge and said second rear edge (see at least Annotated Figure 4, below: edge passaged labeled “second edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 17, Yang further discloses wherein said wall element has an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), and said first wall plate and said second wall plate together form said L-shape (see at least Figure 3, in each case the top/bottom and left/right wall plates form the L-shape cross-section).
Regarding claim 18, Yang further discloses wherein said first wall plate and said second wall plate are formed as a one piece plate (see at least Figure 3, first and second external frames #110 and #120: each are made up of a plurality of wall plates that form a one piece plate).
Regarding claim 20, Yang further discloses wherein said seal has no steps (see at least Yang paragraph [0042]: while seal #160 extends along steps along the case, it extends continuously, thus the seal #160 itself has no steps).


    PNG
    media_image1.png
    602
    598
    media_image1.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard as applied to claim 3 above, and further in view of Read et al. (US 2,896,276: previously cited).
Regarding claim 9, Yang in view of Howard does not disclose wherein said mounting strip has a mounting strip gap.
Read et al. teaches another seal having a mounting strip wherein said mounting strip has a mounting strip gap (see at least column 2, lines 60-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Yang in view of Howard with wherein said mounting strip has a mounting strip gap, as taught by Read et al., to improve the seal of Yang in view of Howard by allowing trapped air to escape and by allowing the fastener to be hidden in the seal (see at least Read et al. column 2, lines 60-71).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard as applied to claim 10 above, and further in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 11, Yang in view of Howard does not disclose wherein said holders are spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang in view of Howard with wherein said holders are spring clips, as taught by Qiang et al., to improve the ice maker of Yang in view of Howard by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of Howard (US 1,846,203: previously cited).
Regarding claim 19, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: an exterior refrigerator housing (see at least exterior housing #12); an interior container disposed within a separate from said exterior refrigerator housing (see at least refrigeration chamber #R: Examiner notes that the inner wall of main refrigerator body to which the case is mounted forms a separate interior housing (refrigeration chamber #R) from the exterior refrigerator housing (see also paragraph [0045] and Figure 5)); and an ice maker (see at least ice maker #10) including: a housing disposed on said interior container (see at least case #100; paragraph [0033]; said housing including a wall element having a first wall plate and a second wall plate (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and - 50 -BSH-2019PO2894a seal disposed on said housing and sealing said housing to said interior container (see at least sealing member #160; paragraph [0042]); said seal being a 3-dimensionally bent and elongated seal (see at least paragraph [0042]: Examiner notes that it is inherent to sealing member #160 that it is a 3-dimensional seal and notes that a closed loop is indicative of at least some degree of bend and elongation).  
Yang does not disclose said seal including a hollow tube, nor the seal having free ends.
Howard teaches another seal, said seal including a hollow tube (see at least page 1, lines 6-15; lines 40-50; lines 86-99) and having free ends (see at least page 1, line 100 through page 2, line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the seal of Yang with said seal including a hollow tube and having free ends, as taught by Yang, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 1, line 100 through page 2, line 6; page 2, lines 92-110).     
Regarding claim 21, Yang further discloses wherein said seal has no steps (see at least Yang paragraph [0042]: while seal #160 extends along steps along the case, it extends continuously, thus the seal #160 itself has no steps).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard as applied to claim 19 above, and further in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 22, Yang in view of Howard further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube), said mounting strip has holes and, separate holders of the ice maker are disposed in said holes and fix said seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Yang in view of Howard does not disclose said separate holders being spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang in view of Howard with said separate holders being spring clips, as taught by Qiang et al., to improve the ice maker of Yang in view of Howard by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TAVIA SULLENS/Primary Examiner, Art Unit 3763